         Case 1:18-cv-08528-JGK Document 94 Filed 01/28/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
───────────────────────────────────
VICTOR JORDAN,                                   18-cv-8528 (JGK)

                       Plaintiff,                ORDER

           - against -

JOSUE PIERRE ET AL.,

                    Defendants.
───────────────────────────────────
JOHN G. KOELTL, District Judge:

     The second amended complaint is stricken. In the Order dated

October 22, 2020, the Court had afforded the plaintiff an

opportunity to file an amended complaint by December 11, 2020. The

plaintiff failed to do so. Since that time, some of the defendants

have moved to dismiss the amended complaint based on the schedule

set in the October 22, 2020 order. Accordingly, the case will

proceed with the amended complaint. The time for the plaintiff to

respond to the motion to dismiss is extended to February 11, 2021,

and the time to reply is February 21, 2021.

SO ORDERED.

Dated:     New York, New York
           January 28, 2021

                                         ______/s/ John G. Koeltl_______
                                                John G. Koeltl
                                         United States District Judge
